PER Cueiam.
The proper venue for an action instituted by a foreign corporation domesticated in this state is in the county in which it maintains its principal place of business. G.S. 1-82; Crain & Denbo v. Construction Co., 250 N.C. 106 (112), 108 S.E. 2d 122.
For the purpose of establishing domestication in the manner required by G.S. 58-150, plaintiff offered in evidence certification by the Commissioner of Insurance that plaintiff had complied with each *758and every provision of Article 17, Chapter 58, of the General Statutes. This certificate was sufficient to support the court’s finding that plaintiff had domesticated in the manner required for foreign corporations engaged in writing insurance. Plaintiff did not, as defendant contends, having complied with the statute relating to domestication of foreign insurance corporations, have additionally to file with the Secretary of State the certificate required by G.S. 55-138; nor was it, as defendant contends, required to notify the Secretary of State of the location of its principal office in this State. Crain & Denbo v. Construction Co., supra (110). “The location of the principal office and place of business of a corporation is a fact.” Noland Co. v. Construction Co., 244 N.C. 50 (52), 92 S.E. 2d 398.
There was plenary evidence to support the court’s finding that plaintiff’s principal place of business was located at 222 S. Church Street in Charlotte.
The judgment denying defendant’s motion to remove is
Affirmed.
MooRE, J., not sitting.